DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 04/12/2022 has been entered.
Claims 1-4, 6-11,13-18, 20-25, and 27-28 are pending.  

	Claim Rejections - 35 USC § 103
Claims 1-3, 6-10,13-17, 20-24, and 27-28 are rejected under 35 U.S.C. 103 as being unpatentable over Chatterjee et al. (US 2019/0182824 A1) hereinafter “Chatterjee-1”, in view of Chatterjee (US 2021/0345395 A1) hereinafter “Chatterjee-2”.
Regarding claim 1:
Chatterjee-1 discloses a method for wireless communications at a user equipment (UE) (Fig. 2, 110), comprising: receiving, from a network entity (Fig. 2, 112), an uplink control channel configuration, the uplink control channel configuration comprising a repetition level indicator for transmitting uplink control channel transmissions, wherein the uplink control channel configuration is received in a system information message comprising respective repetition level indicators for one or more coverage enhancement levels (Para. [0018], CE levels and corresponding number of repetitions are defined using system information block (SIB) signaling); receiving an indication of a first coverage enhancement level for the UE (Para. [0018], [0019], two bits in the DCI indicate the CE level); determining, based at least in part on the uplink control channel configuration received from the network entity and the first coverage enhancement level, a number of repetitions for transmitting an uplink control channel transmission; and transmitting the uplink control channel transmission according to the number of repetitions (Para. [0018]-[0019]).
Chatterjee-1 does not disclose the uplink control channel configuration comprising a resource indicator for transmitting uplink control channel transmission while in an idle mode; transitioning from a connected mode to the idle mode; determining a set of resources for transmitting an uplink control channel transmission in the idle mode; transmitting, while in the idle mode, the uplink control channel transmission according to the number of repetitions and the set of resources.
Chatterjee-2 teaches a UE receives preconfigured resource for uplink transmission for an idle mode (Fig. 4, 410); transitioning from a connected mode to the idle mode (Fig. 4, 420); determining a set of resources and repetition level of an uplink transmission; and transmitting the uplink transmission according to a repetition level in the idle mode (Fig, 4, 430; Abstract, Para. [0023]-[0024], [0026], [0031]-[0032], [0040], [0045]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the system of Chatterjee-1 in view of the teaching by Chatterjee-2 to include the features that the uplink control channel configuration comprising a resource indicator for transmitting uplink control channel transmission while in an idle mode; transitioning from a connected mode to the idle mode; determining a set of resources for transmitting an uplink control channel transmission in the idle mode; transmitting, while in the idle mode, the uplink control channel transmission according to the number of repetitions and the set of resources, because it would enable the UE to be preconfigured for PUCCH transmission in idle mode when the UE is in connected mode, thereby reducing overhead and improving efficiency for PUCCH transmission if the UE transitions to idle mode. 
Regarding claim 2:
Chatterjee-1 further discloses wherein the repetition level indicator comprises a first repetition level indicator associated with a first coverage enhancement (CE) mode and a second repetition level indicator associated with a second CE mode, the method further comprising: determining the number of repetitions for the uplink control channel transmission based at least in part on a CE mode for the uplink control channel transmission (Para. [0018]-[0019]).
Regarding claim 3:
Chatterjee-1 further discloses receiving a CE mode indicator indicating the CE mode for the uplink control channel transmission (Para. [0018]-[0019]).
Regarding claim 6:
Chatterjee-1 further discloses wherein the uplink control channel configuration is received in a radio resource control (RRC) message (Para. [0018]). 
Regarding claim 7:
Chatterjee-1 further discloses wherein the uplink control channel transmission comprises a hybrid automatic repeat request (HARQ) message, an acknowledgment (ACK) message, or a combination thereof (Para. [0018]).
Regarding claims 8-10 and 13-14:
Claims 8-10 and 13-14 are directed to a method at a base station and include features similar in scope to claims 1-3 and 6-7.  The same portions of the cited references and rationales set forth in the rejections of claims 1-3 and 6-7 also apply, respectively.
	Regarding claims 15-17, 20-24, and 27-28: 
Claims 15-17, 20-24, and 27-28 are directed to a corresponding apparatus for the method claims 1-3, 6-10, and 13-14.  The same portions of the cited references and rationales set forth in the rejections of claims 1-3, 6-10, and 13-14 also apply, respectively.

Claims 4, 11, 18, and 25 are rejected under 35 U.S.C. 103 as being unpatentable over Chatterjee-1 in view of Chatterjee-2, and further in view of You et al. (US 2016/0330633 A1) hereinafter “You”.
	Regarding claim 4:
Chatterjee-1 does not disclose determining the CE mode for the uplink control channel transmission based at least in part on a number of repetitions of a downlink transmission.
You teaches determining a CE mode for uplink transmission based on a number of repetitions of a downlink transmission (Para. [0285]-[0286], [0341]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the system of Chatterjee-1 in view of the teaching by Chatterjee-2 and You to include the features that determining the CE mode for the uplink control channel transmission based at least in part on a number of repetitions of a downlink transmission, because it would enable adjustment of the uplink transmission based on coverage enhancement level and the configuration of a downlink transmission.
Regarding claims 11, 18, and 25:
Rejections of claim 4 is applicable.

Response to Arguments
Applicant’s arguments filed on 04/12/2022 with respect to claims 1-4, 6-11,13-18, 20-25, and 27-28 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BO HUI A ZHU whose telephone number is (571)270-1086. The examiner can normally be reached Mon-Fri 10am-7pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Marsha Banks-Harold can be reached on 5712727905. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/BO HUI A ZHU/Primary Examiner, Art Unit 2465